Citation Nr: 9922012	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the residuals of an 
embolic stroke, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, claimed as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for blurred vision; 
short term memory loss; headaches; joint pain involving the 
shoulders, elbows, wrists, left knee and back; fatigue; 
muscle pains; gastrointestinal symptoms; neurological 
symptoms; and inability to concentrate claimed as due to 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to May 1967 and 
from November 1990 to August 1991.  He served in Southwest 
Asia from December 1990 to July 1991 in support of Operation 
Desert Shield/Storm.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and later rating decisions 
of the RO in Winston-Salem, North Carolina.  

The case was subsequently transferred to the RO in Nashville, 
Tennessee.  

The most recent rating decision (February 1998) indicates 
that the case has again been transferred back to the RO in 
Winston-Salem, North Carolina.  

In an April 1996 substantive appeal, the veteran indicated a 
desire for a hearing before a Member of the Board.  In April 
1998, the veteran withdrew the request for a personal hearing 
and opted for a videoconference hearing.  In June 1998, the 
veteran withdrew his request for a videoconference hearing 
and opted for a hearing at the RO.  In January 1999, the 
veteran again withdrew the request for a hearing before a 
Member of the Board and indicated that he did not desire to 
have hearing.  

(The issues of service connection for blurred vision; short 
term memory loss; headaches; joint pain involving the 
shoulders, elbows, wrists, left knee and back; fatigue; 
muscle pains; gastrointestinal symptoms; neurological 
symptoms; and inability to concentrate claimed as due to an 
undiagnosed illness will be addressed in the REMAND portion 
of this document.)  



FINDINGS OF FACT

1.  All development necessary for an equitable disposition of 
the issue has been obtained.  

2.  No competent evidence has been submitted to show that the 
currently diagnosed residuals of an embolic stroke in the 
middle cerebral artery distribution or cerebrovascular 
accident with organic brain deficits is due an undiagnosed 
illness or other disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

Well-grounded claims of service connection for the residuals 
of embolic stroke and the residuals of cerebrovascular 
accident claimed as due to an undiagnosed illness have not 
been presented.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board also notes that the veteran had two 
periods of active service.  Because these appeals stem from 
disability attributed to the second period of active service, 
the Board is satisfied that all evidence necessary for 
equitable disposition of the issue has been obtained and that 
the duty to assist the veteran has been satisfied.  


I.  Factual Background

A careful review of the veteran's service medical records for 
his second period of active duty shows that he underwent 
cardiovascular risk screening in November 1990.  His blood 
pressure was reported to be 112/80 at that time.  Screening 
limits were 7.5 risk units and his calculated risk index was 
felt to be within limits at 4.37.  

The veteran complained of blurred vision and headaches while 
on active duty in February 1991.  At that time, he also 
complained of intermittent tunnel vision for the previous two 
years.  He reported that having visual disturbances which 
usually lasted 25 to 30 minutes and then resolved with some 
bilateral temporal discomfort after his vision returned to 
normal.  His last episode was 5 days earlier.  He denied 
numbness, tingling, weakness or speech incoordination.  His 
blood pressure was 130/82.  The impression was that of 
intermittent tunnel vision of unknown etiology.  An 
ophthalmologic consultation report noted that there was no 
ocular pathology and that medication was prescribed.  The 
symptoms were felt to be consistent with "aciphalgic 
migraine."  A redeployment physical examination in May 1991 
reflected that the veteran's blood pressure was 132/76.  The 
report was negative for abnormality except for a reported 
right knee injury.  A demobilization questionnaire dated in 
July 1991 indicated that the veteran had checked "yes" to 
having lived in close proximity to the local population, 
having eaten locally produced food, having bathed in local 
streams and rivers and having suffered a sprained right knee.  

Private medical reports indicated that the veteran was 
hospitalized at Duke University in February 1994 with 
complaints of stiffness, blurry vision, global aphasia and 
hemiparesis on the right side.  Systolic heart murmur was 
also noted and the veteran was treated over the course of 8 
days. The discharge summary noted that the veteran had no 
significant previous risk factors for stroke.  The discharge 
diagnoses were those of embolic stroke in the middle cerebral 
artery distribution and intermittent atrial 
fibrillation/flutter.  At the time of discharge, his blood 
pressure was 190/90.  

A letter dated in February 1994 from Larry Goldstein, M.D., 
indicated that he had examined the veteran soon after he was 
admitted to Duke Hospital for stroke.  Dr. Goldstein reported 
that auscultation revealed a grade III/VI systolic murmur.  
Dr. Goldstein believed that the veteran most likely had had a 
cardio-embolic ischemic stroke. 

In a March 1995 letter, Michael King, M.D., indicated that 
the veteran had had an embolic stroke to the middle left 
cerebral artery in February 1994 and undergone 
hospitalization at Duke Hospital.  Dr. King noted that the 
veteran apparently had episodes of intermittent atrial 
fibrillation and flutter, which were felt to have caused the 
cerebral infarction with thrombus formation.  Dr. King also 
noted that the veteran was found to have mitral valve 
regurgitation.  Dr. King added that he had last seen the 
veteran in February 1995 and that the veteran was doing 
fairly well with Coumadin.  

VA examined the veteran in March 1995.  A general medical 
examination noted that the veteran had complained of 
occasional joint pain and had blurred vision about once per 
month.  The diagnoses were those of status post-right knee 
arthroscopy; status post embolic stroke, resolved; and 
intermittent atrial fibrillation and flutter by history.  An 
ophthalmology report noted that he reported having headaches 
beginning in February 1991.  The ophthalmology assessment was 
that of anisometropia and presbyopia.  A neuropsychiatry 
report reflected that the veteran had mild anxiety.  He also 
had normal gait, but his speech was somewhat slow.  Right arm 
and leg movements were somewhat slow and slightly decreased 
in strength.  Sensory and cranial nerves were intact.  The 
neurology diagnosis was that of cerebrovascular accident with 
some right-sided weakness and some mild organic brain 
deficits.  

In April 1996, the veteran reported that he felt that his 
February 1994 stroke might have been caused by exposure to 
toxic substances in the Persian Gulf.  

The RO received a questionnaire from the veteran's 
representative in June 1996.  In the questionnaire, the 
veteran reported having symptoms of fatigue, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychology signs or symptoms (including memory loss), 
gastrointestinal signs or symptoms (including diarrhea and 
constipation), cardiovascular signs or symptoms, blurred 
vision, and trouble writing, reading and concentrating.  

In June 1996, the RO also received a letter from a co-worker 
of the veteran.  The letter indicates that, after the veteran 
returned to his civilian job in 1991, he had appeared to be 
more tired, had less patience and had difficulty remembering, 
that his handwriting had become difficult to read, and that 
he had complained of muscle tightness.  The co-worker felt 
that the February 1994 stroke had seriously impacted the 
veteran's job performance.  

In June 1996, the RO also received another letter indicating 
that, since the veteran's return from Saudi Arabia, there had 
been significant changes in his behavior and that he 
complained of stiffness in his muscles and joints and of a 
nervous stomach.  Problems with his short-term memory were 
observed.  It also reported that the veteran felt that his 
stroke had been caused by exposure to inoculations and toxins 
in Saudi Arabia.  

In August 1996, the RO sent a letter to the veteran 
requesting additional medical information concerning his 
claims.  

In October 1996, the veteran reported that he had taken sick 
leave from his job to recuperate from his illness.  He 
reported that his symptoms included memory loss, fatigue, 
nervous stomach, limitation of motion and an inability to 
communicate.

In September 1997, the RO received additional material from 
the veteran and his representative.  This material included 
military movement orders dated in February 1991, maps and 
diagrams of operational areas, and a photo of various motor 
vehicles.  




II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

Except as otherwise provided, VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
Section, provided that such disability: (i) Became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) By history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  (2) For purposes of this Section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  (3) 
For purposes of this Section, disabilities that have existed 
for 6-months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  (4) A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  (5) A disability referred to in 
this section shall be considered service connected for 
purposes of all laws of the United States.  See 38 C.F.R. § 
3.317(a) (1998).  

For the purposes of paragraph (a)(1) of this Section, signs 
or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) Fatigue; 
(2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) sign 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders.  See 
38 C.F.R. § 3.317(b) (1998).  

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War or if there was affirmative evidence of a supervening 
condition or if the illness is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  See 
38 C.F.R. § 3.317(c) (1998).  

Regarding the claims of service connection for residuals of 
an embolic stroke and a cerebrovascular accident as due to 
undiagnosed illness, the Board notes that the diagnoses of 
embolic stroke in the middle cerebral artery distribution and 
the residuals of a cerebrovascular accident with some right-
sided weakness and some mild organic brain deficits have been 
reported in this case.  Therefore, the claimed residuals 
cannot be considered under the purview of 38 C.F.R. § 3.317, 
which entitles the veteran to compensation for disabilities 
due to undiagnosed illnesses as a result of Persian Gulf War 
service.  No competent evidence has been submitted to show 
that the stroke or cerebrovascular accident was due to other 
disease or injury which was incurred in or aggravated by 
service.  Accordingly, the Board finds that well-grounded 
claims have not been presented in this regard.  



ORDER

As well-grounded claims have not been presented, service 
connection for the residuals of embolic stroke and the 
residuals of cerebrovascular accident due to an undiagnosed 
illness is denied.  


REMAND

Initially, the Board finds that the veteran has submitted 
well-grounded claims of service connection for the signs or 
symptoms due to undiagnosed illness resulting from active 
Persian Gulf War service.  He has submitted competent 
evidence of active service in the Persian Gulf War and 
supporting his assertions that the claimed conditions 
resulted from that service.  Thus, VA has a duty to assist 
the veteran in development of the claims.  

The Board notes that the veteran has claimed that he 
experienced numerous symptoms including blurred vision, 
organic brain defects, short-term memory loss, headaches, 
pain in multiple joints, back pain, fatigue, muscle pain, 
gastrointestinal symptoms, neurological symptoms and 
inability to concentrate.  He was scheduled for VA 
examination for these claimed conditions but the claims file 
indicated that he failed to report for such examination.  The 
veteran has subsequently reported that he never received 
notice of the examination and has supplied the RO with his 
new address.  He requests that he be afforded an examination 
to determine the nature and extent of these claimed 
disorders.  

A review of the claims file indicates that although embolic 
stroke or cerebrovascular accident residuals have been 
diagnosed, medical opinion concerning the remaining signs or 
symptoms reported by the veteran has not been obtained.  The 
Board is not free to supply missing medical facts or to rely 
on mere conjecture in place of medical facts.  See Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  

Because of the unique requirements of 38 C.F.R. § 3.317, it 
must be medically ascertained whether each of the reported 
symptoms is the result of any diagnosed or undiagnosed 
condition.  Thus, a remand is necessary to obtain a medical 
opinion addressing those issues.  A VA examination should be 
rescheduled following receipt of any additional treatment 
reports and the veteran should be advised of the time and 
place of the examination.  He should also be advised of the 
consequences of failure to report for the examination.  See 
38 C.F.R. § 3.655 (1998).  

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, 
including requesting a VA general medical examination."  
Other specialist examinations are to be ordered as 
appropriate.  In addition, VBA All-Stations Letter 98-17 
(2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The RO is advised to provide the 
examiner with a copy of the guidelines prior to the 
examination.  The RO is also requested to make certain that 
the examination conforms precisely to the guidelines prior to 
adjudicating the issues of service connection for conditions 
claimed to be the result of an undiagnosed illness.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file, any relevant VA and private 
treatment reports dated since March 1995.  
If the search for records yields negative 
results, then that fact should be clearly 
documented in the claims file.  

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a VA examination to 
ascertain the nature and likely etiology 
of the claimed signs or symptoms.  He 
should be notified of the time and the 
place of the examination and the claims 
folder should clearly reflect that 
notification.  He should also be apprised 
of the consequences of failing to appear 
for the examination.  The claims folder, 
a copy of this REMAND and a copy of the 
February 6, 1998 memorandum containing 
the Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner or examiners prior to the 
examination.  Each examiner should 
acknowledge such review in her 
examination report.  The examination 
should be conducted under the new 
protocol for Persian Gulf War veterans 
claiming service connection for 
undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's claimed conditions.  All 
associated objective and subjective 
symptoms should be noted.  The examiner 
should identify specifically which 
symptoms, if any, are not attributed to 
any diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii) (1998).  All findings 
should be set forth in a typewritten 
report.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he receives further 
notice.  

The purposes of this remand are to accomplish additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

